Opinion of the Court
PER CURIAM:
Petitioner stands convicted upon trial by special court-martial, convened on board the U.S.S. Coral Sea, of drunk and disorderly conduct and insubordinate conduct toward a noncommissioned officer. The sentence, as reduced by the convening authority, extends to a bad-conduct discharge, confinement for 2 months, and partial loss of pay for 2 months. The board of review has approved the findings ánd sentence. Petitioner seeks grant of review, raising several claims of error.
We have examined the record carefully and find merit in only one of petitioner’s allegations. Although the record does contain some incorrect rulings by the president on evidentiary issues, these rulings did not substántially prejudice the accused. We note, however, that after the findings the trial counsel stated that there was record of one previous conviction. However, no document establishing the prior conviction was received in evidence.
We have previously condemned similar departures from the correct method of proving prior convictions. United States v. Carter (No. 159), 1 USCMA 108, 2 CMR 14, decided January 18, 1952, United States v. Zimmerman (No. 261), 1 USCMA 60, 2 CMR 66, decided February 7, 1952. Appellate *302Government counsel concedes that the record of previous conviction was not properly before the court for consideration. In the light of this confession of error by the Government, the petition is granted and the decision of the board of review is reversed. The case is remanded to The Judge Advocate General of the Navy for appropriate action.